 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT
 






ACT OF THIRD AMENDMENT OF MULTIPLE OBLIGATIONS MORTGAGE


           BE IT KNOWN, that on the dates hereinafter set forth, before the
undersigned Notaries Public, duly commissioned and qualified, and in the
presence of the undersigned competent witnesses, personally came and appeared:


THE OLD EVANGELINE DOWNS, L.L.C. (TIN: 72-1280511), formerly named The Old
Evangeline Downs, L.C., a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Louisiana, and has
its registered office at One American Place, Ninth Floor, Baton Rouge, LA 70825,
appearing herein through Natalie A. Schramm, its Chief Financial Officer, being
duly authorized by virtue of a Consent of the Sole Member, a copy of which is on
file and of record, hereinafter referred to as “Mortgagor”,


and


 WELLS FARGO FOOTHILL, INC., a corporation organized and existing under the laws
of the State of California, as agent for the Lenders which are parties to that
certain Loan and Security Agreement dated as of June 16, 2004, as amended by
that certain First Amendment to Loan and Security Agreement dated as of November
10, 2004, as further amended by that certain Second Amendment to Loan and
Security Agreement dated as of July 12, 2005, as further amended that certain
Third Amendment to Loan and Security Agreement and Consent dated as of December
6, 2006, and as further amended that certain Fourth Amendment to Loan and
Security Agreement and Consent dated as of December 22, 2006, and as
supplemented by that certain Borrower Supplement No. 1 dated as of May 13, 2005
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Diamond Jo, LLC (formerly known as Peninsula
Gaming Company, LLC) and The Old Evangeline Downs, L.L.C., as borrowers, the
Lenders and Wells Fargo Foothill, Inc., as the arranger and agent for the
Lenders, appearing herein through its duly authorized representative,
hereinafter referred to as “Mortgagee”,


who declared that:


           By Multiple Obligations Mortgage dated June 16, 2004, effective as of
June 16, 2004, recorded on June 16, 2004 as Original Act No. 926580, Mortgage
Book 1210, page 99 of the official records of St. Landry Parish, Louisiana, and
on June 17, 2004 in Mortgage Book 613, Entry No. 177 of the official records of
West Baton Rouge Parish, Louisiana, as amended pursuant to (i) that certain Act
of Amendment of Multiple Obligations Mortgage recorded on November 12, 2004 as
Original Act No. 934609, Mortgage Book 1230, page 523 of the official records of
St. Landry Parish, Louisiana, and on November 12, 2004 in Mortgage Book 623,
Entry No. 81 of the official records of West Baton Rouge Parish, Louisiana, and
(ii) that certain Act of Second Amendment of Multiple Obligations Mortgage
recorded on July 14, 2005 as Original Act. No. 947084, Mortgage Book 1262, page
696 of the official records of St. Landry Parish, Louisiana, and on July 14,
2005 in Mortgage Book 637, Entry No. 81 of the official records of West Baton
Rouge Parish, Louisiana (as amended, the “Mortgage”), Mortgagor executed in
favor of Mortgagee a mortgage on certain properties in St. Landry Parish and
West Baton Rouge Parish, as more fully described on Exhibit A attached to the
Mortgage, to secure the Obligations (as such term is defined in the Mortgage).

LEGAL_US_W # 56502051.2
 
1

--------------------------------------------------------------------------------

 

 


           Mortgagor and Mortgagee hereby agree as follows:


1.           The definition of the term “Obligations” in Section 1.14 of the
Mortgage is hereby modified and amended by amending and restating such section
in its entirety to read as follows:


“1.14           Obligations.  The word “Obligations” means individually,
collectively and interchangeably (a) any and all loans, advances, debts,
principal, interest (including interest that, but for the provisions of the
United States Bankruptcy Code, would have accrued), contingent reimbursement
obligations with respect to letters of credit, premiums, liabilities,
obligations, fees, charges, costs, expenses (including any fees or expenses
that, but for the provisions of the United States Bankruptcy Code, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by Borrower to the Lender Group pursuant to or evidenced by
the Loan Agreement and other Related Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all expenses that Borrower is required to pay or reimburse
under the Loan Agreement and other Related Documents, by law, or otherwise,
whether Borrower is obligated alone or with others on a “solidary” or “joint and
several” basis, as a principal obligor or as a surety, guarantor, or endorser of
every nature and kind whatsoever,  whether or not any such Obligations may be
barred under any statute of limitations or prescriptive period or may be or
become otherwise unenforceable or voidable for any reason whatsoever,  and (b)
the obligations of Guarantor arising from the Related Documents to which
Guarantor is a party, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
due when paid and all expenses that Guarantor is required to pay or reimburse
under the Related Documents, by law, or otherwise, whether Guarantor is
obligated alone or with others on a “solidary” or “joint and several” basis, as
a principal obligor or as a surety, guarantor, or endorser of every nature and
kind whatsoever, whether or not any such Obligations may be barred under any
statute of limitations or prescriptive period or may be or become otherwise
unenforceable or voidable for any reason whatsoever.  Any reference in this
Mortgage or in the Related Documents to the Obligations shall include all
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable, both prior
and subsequent to any insolvency proceeding.  Notwithstanding any other
provision of this Mortgage, the maximum amount of Obligations secured hereby
shall be limited to $105,000,000.00.”

LEGAL_US_W # 56502051.2
 
2

--------------------------------------------------------------------------------

 



2.           The mortgaged Property described in Exhibit A of the Mortgage is
hereby supplemented and amended to add the additional properties in St. Landry
Parish, Louisiana, as set forth on Exhibit A-1 attached hereto and made a part
hereof, which additional properties are inaddition to the existing properties
identified as the mortgaged Property (as such term is defined in the Mortgage)
which existing properties shall remain mortgaged and unchanged.


3.           To the extent any portion of the property described in Exhibit A-2
attached hereto and made a part hereof has been, or is hereafter, released from
that certain mortgage and vendor’s lien in favor of Bart C. Warner arising by
virtue of the Sale with Mortgage recorded in Mortgage Book No. 1180, page 170,
Act No. 915243 of the official records of St. Landry Parish, Louisiana, such
portion is added to Exhibit A to the Mortgage and constitutes mortgaged Property
(as defined in the Mortgage) subject to the Mortgage without any further action
or filing by Mortgagor or Mortgagee.


4.           The first paragraph of Article XV of the Mortgage is hereby amended
and modified to read as follows:
 
“As additional collateral security for the prompt and punctual payment and
satisfaction of any and all present and future Obligations in favor of Mortgagee
as may be outstanding from time to time, at any one or more times, and all
Additional Advances that Mortgagee may make on Mortgagor’s behalf pursuant to
this Mortgage, together with interest thereon as provided herein up to a maximum
principal amount outstanding at any one or more times, from time to time, not to
exceed U.S. $105,000,000.00,  together with interest, costs, expenses,
attorneys’ fees and other fees and charges, Mortgagor hereby assigns, pledges
and grants Mortgagee a continuing security interest in and to:”
 


5.           In consideration of the execution and delivery of this amendment by
Mortgagee, Mortgagor hereby represents and warrants in favor of Mortgagee and
the other members of the Lender Group (as defined in the Mortgage) as follows:


 
(a) the execution, delivery, and performance by Mortgagor of this amendment have
been duly authorized by all necessary action on the part of Mortgagor;
 
(b) the execution, delivery, and performance by Mortgagor of this amendment do
not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to Mortgagor, the governing documents of Mortgagor, or any
order, judgment, or decree of any court or other governmental authority binding
on Mortgagor, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Mortgagor, (iii) result in or require the creation or imposition
of any lien of any nature whatsoever upon any properties or assets of Mortgagor,
other than Permitted Liens (as defined in the Loan Agreement), or (iv) require
any approval of Mortgagor’s members or shareholders or any approval or consent
of any person or entity under any material contractual obligation of Mortgagor;
 

LEGAL_US_W # 56502051.2
 
3

--------------------------------------------------------------------------------

 

 
 
(c) the execution, delivery, and performance by Mortgagor of this amendment do
not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any governmental authority or other
person or entity, other than any consent or approval that has been obtained and
remains in full force and effect; and
 
(d) this amendment, when executed and delivered by Mortgagor, will be the
legally valid and binding obligations of Mortgagor, enforceable against
Mortgagor in accordance with their respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
 
           6.  This amendment shall be deemed to be a Loan Document (as defined
in the Loan Agreement) for all purposes.
 
7.  Mortgagor does further declare that except as expressly modified herein, the
Mortgage is hereby ratified and confirmed and shall otherwise remain in full
force, virtue and effect as executed.
































SIGNATURES CONTINUED ON NEXT PAGE



LEGAL_US_W # 56502051.2
 
4

--------------------------------------------------------------------------------

 



THUS DONE AND PASSED, on the 15th day of August, 2007, in the presence of the
undersigned Notary and the undersigned competent witnesses, who hereunto sign
their names with Mortgagor after reading of the whole.
 

WITNESSES:    
MORTGAGOR:
THE OLD EVANGELINE DOWNS, L.L.C.,
formerly named The Old Evangeline Downs, L.L.C.
 
/s/Lori nelson
   
/s/Natalie Schramm
 
Print Name: Lori Nelson
   
Name: Natalie Schramm
 
 
/s/Stacy Creger
   
Title: CFO
 

Print Name: Stacy Creger


             
 
 
/s/Dori J. Kostka       Dori J. Kostka, NOTARY PUBLIC       My commission
expires: 8/31/09       (SEAL)  




 
 

ACT OF THIRD AMENDMENT TO LOUISIANA MORTGAGE
 
 
5

--------------------------------------------------------------------------------

 



THUS DONE AND PASSED, on the 15th day of August, 2007, in the presence of the
undersigned Notary and the undersigned competent witnesses, who hereunto sign
their names with Mortgagee after reading of the whole.
 
 
 

WITNESSES:    
MORTGAGEE:
WELLS FARGO FOOTHILL, INC.
 
/s/Edgar Lase
   
/s/Lan Wong
 
Print Name: Edgar Lase
   
Name: Lan Wong
 
 
/s/Julia Mendelson
   
Title: Vice-President
 

Print Name: Julie Mendelson


             
 
 
/s/Christy S. Walsh       Christy S. Walsh, NOTARY PUBLIC       My commission
expires: 02-02-11       (SEAL)  






ACT OF THIRD AMENDMENT TO LOUISIANA MORTGAGE
 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A-1
(OWNED REAL ESTATE)


1K.           One (1) certain tract or parcel of land, and all of the
improvements situated wholly or partially thereon, and all of the rights, ways,
servitudes, privileges and advantages hereunto belonging or in anywise
appertaining, situated in Sections 83 & 84, Township 6 South, Range 4 East, St.
Landry Parish, State of Louisiana, and being more particularly described as
follows:


PARCEL 2-8-A


From a point on the centerline of State Project No. 056-07-0010, at Station
124+32.89, proceed N12o23’42”W a distance of 80.52 feet to the point of
beginning; thence proceed N01o51’06”E a distance of 29.39 feet to a point and
corner; thence proceed N77o36’18”E a distance of 681.05 feet to a point and
corner; thence proceed S13o30’27”W a distance of 33.02 feet to a point and
corner; thence proceed S77o42’29”W a distance of 673.86 feet to the point of
beginning.  All of which comprises Parcel 2-8-A as shown on Sheet 2 of the Right
of Way Plans of State Project No. 056-07-0010, and contains an area of 19718.2
square feet or 0.453 acres.


Being the same property acquired by Mortgagor by act of record in Original Act
No. 946639, Conveyance Book I-41, page 270 of the official records of St. Landry
Parish, Louisiana.




1L.           One (1) certain tract or parcel of land, and all of the
improvements situated wholly or partially thereon, and all of the rights, ways,
servitudes, privileges and advantages hereunto belonging or in anywise
appertaining, situated in Section 84, Township 6 South, Range 4 East, St. Landry
Parish, State of Louisiana, and being more particularly described as follows:


PARCEL 3-2-A


From a point on the centerline of State Project No. 056-07-0010, at Station
131+06.75, proceed N12o23’42”W a distance of 79.31 feet to the point of
beginning; thence proceed N13o30’27”E a distance of 33.02 feet to a point and
corner; thence proceed N77o36’18”E a distance of 593.19 feet to a point and
corner; thence proceed S32o36’18”W a distance of 18.16 feet to a point and
corner; thence proceed S75o58’52”W a distance of 595.01 feet to the point of
beginning.  All of which comprises Parcel 3-2-A as shown on Sheet 2 of the Right
of Way Plans of State Project No. 056-07-0010, and contains an area of 12520.1
square feet or 0.287 acres.


Being the same property acquired by Mortgagor by act of record in Original Act
No. 946637, Conveyance Book I-41, page 265 of the official records of St. Landry
Parish, Louisiana.



LEGAL_US_W # 56502051.2
 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A-2
(OWNED REAL ESTATE)




A certain tract or parcel of ground, together with any and all building and
improvements thereon, located in Sections 73, 76, and 77, Township 6 South,
Range 4 East, St. Landry Parish, Louisiana, being shown and described as Bart
Warner Tract, containing 106.416 acres, according to:  “Plat of Survey prepared
for The Old Evangeline Downs, L.L.C., showing a 106.416 acre tract of land
situated in T-6-S, R-4-E St. Landry Parish, Louisiana”, by Randall E. Ward,
RPLS, dated May 2, 2003, revised October 6, 2003, said tract being more
particularly shown and described according to said plat as follows, to-wit:


Commence at the intersection of the North Line of La. Hwy 1244 with the East
line of I-49; thence South 56° 47’ 51” East a distance of 1,085.47’ to the POINT
OF BEGINNING, which is the Southeast corner of the herein described tract
located on the right of way of La. Hwy 1244; thence go along said highway right
of way, North 56° 47’ 51” West a distance of 1064.42’ to point and corner;
thence go North 22° 53’ 10” West a distance of 34.66’ to point and corner;
located on the Easterly right of way of Interstate 49; thence go along said
right of way, North 11° 26’ 59” East a distance of 244.38’ to point at the
beginning of a curve; thence go along the chord of a curve North 14° 39’ 24”
East a distance of 636.05’ (L=636.39’, R=5613.58’)to point; thence continue
along said right of way, North 17° 56’ 41” East a distance of 689.46’ to point;
thence North 28° 13’ 16” East a distance of 209.22’ to point; thence continue
along highway right of way, North 20° 18’ 17” East a distance of 202.50’ to
point; thence continue North 29° 26’ 09” East a distance of 439.34’ to point to
the beginning of a curve; thence continue along chord of a curve, North 41° 29’
23” East a distance of 182.69’ to point (L=184.07’, R=432.69’); thence go North
54° 31’ 28” East distance of 164.91’ to point; thence go North 63° 27’ 55” East
a distance of 295.40’ to point; thence go North 53° 48’ 04” East a distance of
150.00’ to point; thence go North 35° 17’ 17” West a distance of 108.83’ to
point; thence go North 56° 41’ 28” East a distance of 950.66’ to point; thence
go North 53° 55’ 18” East a distance of 431.57; to point and corner; thence go
South 81° 22’ 10” East a distance of 34.25’ to point and corner; thence go South
08° 06’ 35” West a distance of 981.67’ to point; thence go South 25° 14’ 05”
West a distance of 3563.74’ to corner and POINT OF BEGINNING.


LESS AND EXCEPT:


One certain lot or parcel of ground, together with any and all buildings and/or
improvements thereon, located in Sections 76 & 77, Township 6 South, Range 4
East, St. Landry Parish, Louisiana, being shown and described as TRACT #8,
according to “Plat of Survey prepared for The Old Evangeline Downs, L. L. C.
showing a 106.416 acre tract of land situated in T-6-S, R-4-E, St. Landry
Parish, Louisiana”, by Randall E. Ward, RPLS, for Aucoin & Associates, Inc.
dated May 2, 2003, and said Tract #8 being more particularly shown and described
according to said plat as follows, to wit:


Commence at the intersection of the North line of La. Hwy 1244 with the East
line of I-49; thence go South 56° 47’ 51” West a distance of 1085.47’ to point
and corner; thence go North 25° 14’ 05” East a distance of 581.18’ to corner of
Tract #8 and POINT OF BEGINNING; thence go West 64° 45’ 55” West a distance of
425.81’ to point and corner; thence go North 25° 14’ 05” East a distance of
1329.88’ to point and corner; thence go South 64° 45’ 55” East a distance of
425.891’ to point and corner; thence go South 25° 14’ 05” West a distance of
1329.88’ to corner and POINT OF BEGINNING.

LEGAL_US_W # 56502051.2
 
 
8

--------------------------------------------------------------------------------

 

 





